Citation Nr: 9922574	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a lumbar laminectomy of L4-5, currently 
evaluated as 60 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case in May 
1998.  The RO received his substantive appeal later that 
month.  Following additional development, the denials were 
confirmed and continued in a March 1999 supplemental 
statement of the case.


REMAND

In the present case, the Board observes that the veteran's 
sole service-connected disability is postoperative residuals 
of a lumbar laminectomy of L4-5, which is currently rated as 
60 percent disabling.  The veteran alleges that he has been 
unable to maintain any type of gainful employment since 1994 
primarily due to the severe pain caused by his back disorder.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).  In Hatlestad v. 
Derwinski, 1 Vet. App 164 (1991), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") referred to apparent conflicts in the 
regulations pertaining to individual benefits.  Specifically, 
the Court indicated there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this case, treatment records obtained from the Social 
Security Administration (SSA) reveal that the veteran has 
been deemed to be unemployable due to his service-connected 
back disorder and nonservice-connected diabetes mellitus.  
Although this decision is pertinent, it is not controlling 
for VA determinations.  Collier v. Derwinski, 1 Vet. App. 
413.  Indeed, VA also has a duty to supplement the record by 
obtaining an opinion as to the effect that the veteran's 
service-connected disabilities have upon his ability to work.  
Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 
Vet. App. 229 (1994).  In this regard, the Board observes 
that an April 1997 VA examination report reflects that the 
veteran is, in fact, unemployable.  However, the Board 
observes that the examination report reflect numerous 
diagnoses, to include the veteran's service-connected back 
disorder.  As such, the Board is unable to delineate from the 
examination report whether the veteran's service-connected 
disability, standing alone, renders him unemployable.  
Accordingly, additional assistance is necessary.  

Inasmuch as the veteran has also testified that his back 
disorder has increased in severity since his last VA 
examination in 1997, the Board also finds that a current VA 
orthopedic examination is necessary.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (where an appellant claims 
a condition is worse than when "originally rated," and the 
available evidence is "too old" for an adequate evaluation of 
the appellant's current condition, VA's duty to assist 
includes providing a new examination).

Under the circumstances of this case, additional development 
is necessary, and this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, treatment centers, or 
employers (private, VA or military) who 
have provided him with relevant treatment 
for his service-connected disability.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, 
treatment center, or employer specified 
by the veteran to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claim, to the extent not 
already on file.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Once the above-mentioned information 
has been ascertained, positive or 
negative, the veteran should then be 
scheduled for special VA orthopedic and 
neurological examinations for the purpose 
of ascertaining the current severity of 
his service-connected postoperative 
residuals of a lumbar laminectomy of L4-
5.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the specialist 
prior to his or her examination of the 
veteran.  X-rays, laboratory test, range 
of motion studies and/or other diagnostic 
studies should be performed as deemed 
appropriate by the specialists.  The 
specialists must render objective 
clinical findings concerning the severity 
of the veteran's service-connected back 
disorder, to include observations of pain 
on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
specialists must also comment on the 
effect that the veteran's back disorder 
have on his ordinary activity, as well as 
his ability to procure and maintain 
employment.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

3.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, it must 
be returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  After the above actions have been 
completed, the RO must then re-adjudicate 
the claim of entitlement to an increased 
rating for postoperative residuals of a 
lumbar laminectomy of L4-5, with 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1) (1998), as well as 
the claim of entitlement to a total 
rating based on individual 
unemployability, with special attention 
being made to the additional evidence 
obtained or submitted.

5.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


